Exhibit 10.2
FIRST AMENDMENT OF
LEASE AGREEMENT
THIS AGREEMENT is executed in duplicate this 1st day of April, 2011, by and
between PURDUE RESEARCH FOUNDATION, an Indiana corporation (formed and existing
under the Indiana Foundation or Holding Companies Act, Acts of 1921, ch. 256),
(“Landlord”), and ENDOCYTE (“Tenant”) a Corporation of Delaware. In
consideration of their mutual promises contained in this Amendment, the parties
agree as follows:
WHEREAS, the parties hereto have entered into a Lease Agreement dated March 1,
2010 between Landlord and Tenant for certain premises at the Purdue Technology
Center located at 3000 Kent Avenue, West Lafayette, Indiana; and
WHEREAS, the parties wish to amend provisions of the agreement;
NOW, THEREFORE, IN CONSIDERATION OF the mutual promises and convenants herein,
it is agreed between the parties hereto as follows:

  1.   DESCRIPTION OF THE LEASED PREMISES. Subject to the terms and conditions
of this Lease, Landlord does hereby demise and lease to Tenant, and Tenant hire
from Landlord certain premises being described as follows:         14,344 square
feet in Units A1-100, A1-200, B1-201, B1-202, B1-400 and B1-500 (the “Leased
Property”) located in the PURDUE TECHNOLOGY CENTER at 3000 Kent Avenue, West
Lafayette, Indiana (the “Building”). The Leased Property is more particularly
shown on EXHIBIT A, attached to this Lease and made a part of this Lease by this
reference.     2.   RENT Section 4ai

  i.   Initial Term. For the Initial Term, Tenant agrees to pay to Landlord rent
in the minimum aggregate amount of Three Hundred Twenty-Two Thousand Sixty and
68/100 Dollars ($322,060.68) (the “Rent”). Tenant agrees to pay the Rent in
consecutive monthly installments (“Monthly Rent Installment”) of Twenty-Seven
Thousand Eight Hundred Thirty-Two and 43/100 Dollars ($27,832.43) per month, in
advance of the first day of each month, commencing at the Commencement Date, as
defined herein, but not later than the date Tenant opens for business. The Rent
is equal to $17.45 per square foot for the portion of the Leased Property
devoted to office uses; $32.800 per square foot for the portion of the Leased
Property used as a laboratory, per year during the Initial Term; and $886.31 per
month for workstations (until 2015).         During the Initial Term and any
subsequent Extension Periods, the Rent shall be adjusted annually and effective
January 1st. Each year during the Lease Term, the Rent shall be equal to the
rental rate established for the Building (“Building Rate”) for the subsequent
calendar year multiplied by the square feet occupied by Tenant and shall remain
in effect until the Building Rate changes. The Building Rate shall be determined
by Landlord and provided, by written notice, to Tenant not later than November
1st of each calendar year. The Building Rate increase shall not exceed five
percent (5%) during any given year. In no event shall the Rent be adjusted more
frequently than annually. The new Rent as so adjusted shall begin each calendar
year on January 1st and continue at the adjusted rate until the next annual
adjustment of the Building Rate. The

 



--------------------------------------------------------------------------------



 



      corresponding Monthly Rent Installment shall also be adjusted to be
consistent with the change in the Rent.

  3.   It is further agreed that all of the terms and conditions of said
aforementioned Lease Agreement dated March 1, 2010, except as hereby amended,
are hereby affirmed and shall remain in full force and effect during the
remainder of the term thereof.

WITNESS the signatures and seal of the above parties the day and year first
above written.

                  PURDUE RESEARCH FOUNDATION   ENDOCYTE    
 
               
By:
  /s/ Gregory W. Deason   By:   /s/ Ron Ellis    
 
                    Gregory W. Deason       Ron Ellis         Vice President —
Real Estate and       President and CEO         Research Park Development      
     
 
                ATTEST:            
 
               
By:
  /s/ David L. Hodde   By:        
 
                    David L. Hodde                 Assistant Vice President and
                Director — Real Estate/Physical Facilities            

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LEASED PREMISES

     
Unit A1-100 Lab Space
Unit B1-500 Lab Space
  4,069 square feet
690 square feet
 
   
Total Lab Space
  4,759 square feet
 
   
Unit A1-200 Office Space
Unit B1-400 Office Space
Unit B1-201 Office Space
Unit B1-202 Office Space
  9,131 square feet
(included in A1-200)
230 square feet
224 square fett
 
   
Total Office Space
  9,585 square feet

(See attached maps.)

 



--------------------------------------------------------------------------------



 



(FLOOR PLAN) [f59167f5916701.gif]
(FLOOR PLAN) [f59167f5916702.gif]

 